ORDER
WHEREAS, petitioner Marlon 0. Haugen was indefinitely suspended from the practice of law for a minimum of 12 months, In Re Disciplinary Action Against Haugen, 543 N.W.2d 372 (Minn.1996); and
WHEREAS, following petitioner’s application for reinstatement to permanent retired status, the matter was heard by a panel of the Lawyers Professional Responsibility Board pursuant to Rule 18, Rules on Lawyers Professional Responsibility, which heard testimony from petitioner and the Director’s office and had before it the Director’s investigation report; and
WHEREAS, following the panel hearing, the panel issued findings of fact, conclusions, that petitioner had failed to prove by clear and convincing evidence that he is conscious of the wrongfulness of his conduct giving rise to his discipline or that he now has the moral character and trustworthiness necessary to reassume the title of attorney and a recommendation to the court that the^ petition for reinstatement to permanent retired status be denied; and
WHEREAS, petitioner has informed the court that he declines to challenge the panel’s report; and
WHEREAS, this court has reviewed the record and approves the recommendation of the panel,
IT IS HEREBY ORDERED that the petition of Marlon 0. Haugen for reinstatement to permanent retired status is denied.
*926BY THE COURT:
/s/ Alan C. Page Alan C. Page Associate Justice
LANCASTER, J., took no part in the consideration or decision of this matter.